IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                      : No. 13 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MR. ERIC FEDER, CLERK OF COURT,           :
CT. COM. PL, PHILA AND COURT OF           :
COMMON PLEAS, PHILADELPHIA,               :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.